Case 2:17-cv-09003-JAK-PJW Document 208-4 Filed 06/24/20 Page 1 of 2 Page ID
                                 #:4832




        EXHIBIT 4
6/24/2020                               View Document
            Case 2:17-cv-09003-JAK-PJW Document       - California
                                                   208-4           Code06/24/20
                                                                Filed  of Regulations Page 2 of 2 Page ID
                                                 #:4833

                           California Code of
                           Regulations

Home Table of Contents


                                  § 15304. Minor Alterations to Land.
                                         14 CA ADC § 15304
                        BARCLAYS OFFICIAL CALIFORNIA CODE OF REGULATIONS

       Barclays Official California Code of Regulations Currentness
         Title 14. Natural Resources
           Division 6. Resources Agency
              Chapter 3. Guidelines for Implementation of the California Environmental Quality
              Act
                 Article 19. Categorical Exemptions

                                                        14 CCR § 15304

                                       § 15304. Minor Alterations to Land.


     Class 4 consists of minor public or private alterations in the condition of land, water, and/or
     vegetation which do not involve removal of healthy, mature, scenic trees except for forestry
     and agricultural purposes. Examples include but are not limited to:

     (a) Grading on land with a slope of less than 10 percent, except that grading shall not be
     exempt in a waterway, in any wetland, in an officially designated (by federal, state, or local
     government action) scenic area, or in officially mapped areas of severe geologic hazard such
     as an Alquist-Priolo Earthquake Fault Zone or within an official Seismic Hazard Zone, as
     delineated by the State Geologist.

     (b) New gardening or landscaping, including the replacement of existing conventional
     landscaping with water efficient or fire resistant landscaping.

     (c) Filling of earth into previously excavated land with material compatible with the natural
     features of the site.

     (d) Minor alterations in land, water, and vegetation on existing officially designated wildlife
     management areas or fish production facilities which result in improvement of habitat for fish
     and wildlife resources or greater fish production.

     (e) Minor temporary use of land having negligible or no permanent effects on the
     environment, including carnivals, sales of Christmas trees, etc.

     (f) Minor trenching and backfilling where the surface is restored.



https://govt.westlaw.com/calregs/Document/IE1A68140D48811DEBC02831C6D6C108E?viewType=FullText&originationContext=documenttoc&transiti…   1/1
